Motion by appellant to stay all proceedings pending appeal from an order denying his motion for change of venue, granted on condition that, effective immediately and during the pendency of this appeal, he shall pay to respondent the sum of $25 a week for her support; and on the further condition that appellant shall perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1, 1962; appeal ordered on the calendar for said term. This stay, however, shall not include the application referred to below. Cross motion by respondent for a counsel fee to oppose the appeal and this motion for a stay, denied without prejudice to an application for such counsel fee at Special Term, if respondent be so advised. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.